First Quarter 2009Earnings Conference CallApril 28, Page 2 Overview - First Quarter 2009 •Our revenue decreased 10.8%, reflecting the difficulteconomic climate as well as currency changes. Ourorganic revenue decrease was 5.6% •We continued to manage our cost base actively andeffectively, resulting in severance expense of $42 millioncompared with $14 million a year ago •Our seasonal operating loss was $82 million comparedwith a loss of $58 million a year ago •Diluted E.P.S. was a seasonal Q1 loss of $0.16 comparedwith a loss of $0.15 last year Page 3 Operating Performance (Amounts in Millions, except per share amounts) Page 4 Revenue ($ in Millions) Integrated Agency Networks (“IAN”): McCann, Draftfcb, Lowe, Mediabrands and our domesticintegrated agencies Constituency Management Group (“CMG”): Weber Shandwick, GolinHarris, Jack Morton,FutureBrand, Octagon and our other marketing service specialists See reconciliation on page 15. Page 5 Geographic Revenue Change “All Other Markets” includes Canada, Africa and Middle East. See reconciliation on page 16. Page 6 Organic Revenue Growth See reconciliation on page 17. Page 7 Expenses ($ in Millions) See reconciliation on page 18. Page 8 Adjusted Operating Margin See reconciliation on page 20. Page 9 Balance Sheet - Current Portion ($ in Millions) Page 10 Cash Flow ($ in Millions) Page 11 Debt Maturity Schedule ($ in Millions) Total Debt including Convertible Notes $2.1 billion (A) (B) Page 12 Summary •As our clients navigate a difficult economy, we continueto put client service front-and-center •We are managing costs appropriately and effectively •Strong financial resources are in place and we continueour conservative approach to liquidity •As visibility remains limited we are managing for achallenging environment, and expect to be well-positioned for the upside when the economy turns Appendix Page 14 Depreciation and Amortization ($ in Millions) Page 15 Reconciliation of Segment Revenue Change ($ in Millions) Page 16 Reconciliation of Geographic Revenue Change ($ in Millions) “All Other Markets” includes Canada, Africa and Middle East. Page 17 Reconciliation of Organic Revenue Growth ($ in Millions) Page 18 Reconciliation of Organic Measures ($ in Millions) Page 19 Reconciliation of Expenses Excluding Severance ($ in Millions) Page 20 Reconciliation of Adjusted Operating Margin ($ in Millions) Page 21 Reconciliation of Investing Cash Flow ($ in Millions) Metrics Update Page 23 Metrics Update Page 24 Revenue by Discipline March 31, 2009 QTD ($ in Millions) Unaudited data 43% 57% Page 25 Salaries & Related Expenses Page 26 Salaries & Related Expenses % of Revenue Page 27 Office & General Expenses Page 28 Office & General Expenses % of Revenue “All Other O&G” includes production expenses, depreciation and amortization, bad debt expense, foreign currency gains(losses) and other expenses. Page 29 Available Liquidity ($ in Millions) Cash, Cash Equivalents and Short-Term Marketable Securities + Available Committed Credit Facilities Page 30 $335-Million 3-Year Credit Facility Covenants* ($ in
